Citation Nr: 0506062	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, and, if so, whether the 
claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active naval service from August 1978 to 
August 1979 and active military service from February 1981 to 
April 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  To the extent possible, the veteran has been notified of 
the evidence and information needed to substantiate his 
claim; he has been told what evidence VA would obtain and 
what he should submit, and, to the extent possible, all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  In a rating decision dated in May 1980, VA denied service 
connection for a nervous condition; VA informed the veteran 
of his appellate rights, but he did not appeal. 

3.  Evidence added to the record since the May 1980 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  

4.  The veteran does not have an acquired psychiatric 
disability for which service connection may be granted.  




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  An acquired psychiatric disability was not incurred in or 
aggravated in active service, nor may a psychosis be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.301, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Finality/new and material evidence

The veteran filed a claim for service connection for a 
nervous condition in October 1979, and the RO in New York, 
New York, denied the claim in a rating decision dated in May 
1980, on the basis that the veteran had a personality 
disorder, a constitutional or developmental abnormality which 
is not a disability under the law.  The RO notified the 
veteran of its decision and informed him of his appellate 
rights in a May 1980 letter.  The veteran did not file a 
notice of disagreement with the May 1980 decision.  In August 
1980, the veteran filed another claim for service connection 
for a nervous condition with the RO in San Juan, Puerto Rico.  
The San Juan RO obtained additional evidence and scheduled 
the veteran for a psychiatric examination to be held in June 
1981.  The veteran did not report for the examination, and in 
a letter dated in July 1981, the San Juan RO informed him 
that since he failed to report for the VA examination, no 
further action would be taken on his claim for compensation 
benefits.  As the veteran did not appeal the May 1980 
decision, it became final.  See 38 C.F.R. § 20.302 (2004).  

In a statement received by VA in March 1995, the veteran 
stated that he wanted to reopen his claim to establish that 
"Neurosis" was aggravated by service.  In a rating decision 
dated in December 1995, the RO in Pittsburgh, Pennsylvania, 
denied service connection for psychosis on the basis that 
psychosis was not manifest to a compensable degree within a 
year after the veteran's first period of service.  The 
veteran's disagreement with the December 1995 denial of 
service connection for psychosis led to this appeal.  

It appears that the RO concluded service connection for 
psychosis had not previously been adjudicated.  The Board 
finds, however, that the matter being adjudicated now, as it 
was in 1980, is whether service connection may be granted for 
an acquired psychiatric disability.  The Board therefore 
concludes that the present claim is substantively no 
different from his previously denied claim.  It is clear that 
only one claim is involved, namely service connection for 
psychiatric disability.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a different etiological theory underlying a 
claimed disorder does not constitute a new claim).  

Regardless of whether the RO addressed the claim on a de novo 
basis, the Board has no jurisdiction to consider the 
substantive merits of a claim for service connection in the 
absence of the Board's own finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (Board does not have jurisdiction 
to consider a previously finally denied claim in the absence 
of a finding that new and material evidence has been 
presented).  

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Evidence added to the record 
includes VA outpatient records dated in August 1980 showing 
diagnoses of schizophrenia and service medical records for 
the veteran's second period of service, as well as later VA 
and private medical records showing treatment and evaluation 
for various psychiatric disorders.  Other evidence added to 
the record includes reports of VA psychiatric examinations 
and reports of record reviews by a VA psychologist and a VA 
physician.  All of this evidence is new, and it bears 
substantially on the matter under consideration, that is, 
whether the veteran has an acquired psychiatric disability, 
and, if so, whether it is related to service.  There is no 
doubt that the added evidence is so significant that it must 
be considered to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The obvious conclusion is that the claim is 
reopened.  

In its December 1995 rating decision, the RO denied service 
connection for an acquired psychiatric disability on the 
merits of the claim.  The Board is, therefore, of the opinion 
that the veteran will not be prejudiced by its consideration 
of this issue on its merits without returning it to the RO 
for additional adjudication.  Cf. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993) (when Board addresses a matter not 
addressed by agency of original jurisdiction, Board must 
consider whether claimant has been given adequate notice of 
need to submit evidence or argument on that matter and an 
opportunity to submit such evidence and argument, and, if 
not, whether claimant will be prejudiced thereby).  

The Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a November 1996 letter to the veteran, the 
RO notified the veteran that he should complete and return 
separate release authorization forms for the multiple 
hospitals he had stated provided treatment, but for which he 
had not provided addresses.  In addition, the RO notified the 
veteran that he should submit any evidence of continuity of 
treatment for his claimed psychosis from service separation 
to the present.  The RO explained that this meant evidence, 
preferably medical evidence, that he had had ongoing problems 
with the condition.  The RO told the veteran that if he did 
not have medical evidence, he could submit what it described 
as "buddy statements."  In addition, the RO told the 
veteran that if he felt his claim had been denied because the 
RO did not have all of his service medical records, he should 
tell the RO where and when he was treated in service and that 
the identifying information should include his unit of 
assignment, place of treatment and month and year of 
treatment.  The RO said it would attempt to obtain the 
records.  

In a March 2002 letter, the RO notified the veteran of the 
passage of the VCAA and notified him that he should provide 
the names, addresses and approximate dates of treatment for 
all VA and non-VA facilities where he had received treatment 
for his claimed acquired psychiatric disorder at any time 
since his first or second period of service.  The RO also 
requested additional specific identifying information 
pertaining to health care providers the veteran had partially 
identified previously.  The RO explained that it was the 
claimant's responsibility to furnish private medical evidence 
required in support of his claim, but that VA would request 
the evidence on his behalf.  The RO also notified the veteran 
that VA was required to develop for all relevant evidence in 
the custody of a Federal department or agency.  

In a May 2004 letter, the VA Appeals Management Center (AMC) 
notified the veteran that evidence necessary to substantiate 
his service connection claim must show an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease, a current physical or mental disability and a 
relationship between his current disability and an injury, 
disease or event in service.  The AMC explained that medical 
records or medical opinions usually showed this relationship, 
but that this relationship might be presumed for veterans who 
have certain chronic diseases that become evident within a 
specified period of time.  

In addition, in the May 2004 letter, the AMC notified the 
veteran that VA is responsible for getting relevant records 
from any Federal agency and that on his behalf, VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency.  The AMC notified the veteran that still 
needed from him were release authorizations for each non-VA 
doctor and medical care facility where he had received 
treatment for his claimed acquired psychiatric disorder.  The 
AMC also notified him that he should provide the name and 
location of any VA medical facility where he had received 
treatment.  The AMC notified the veteran that it was 
ultimately his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In addition, the AMC notified 
the veteran that if there was any other evidence or 
information that he thought would support his claim, he 
should tell the AMC.  The AMC requested that he send the 
evidence if it was in his possession.  

The Board notes that the May 2004 letter to the veteran, a 
copy of which was sent to his representative, was returned to 
the AMC in late May 2004.  In addition, in August 2004, the 
AMC sent the veteran a supplemental statement of the case, 
with a copy to the veteran's representative, and in September 
2004 the veteran's copy was returned to the AMC by the postal 
service.  Both documents were sent to the veteran's last 
known address in accordance with 38 C.F.R. § 3.1(q), which 
indicates that written VA notices are to be sent to a 
claimant or payee at his or her latest address of record.  In 
his Statement of Accredited Representative in Appealed Case 
(In lieu of VA Form 646) submitted to the AMC in October 2004 
and in the Appellant's Brief submitted to the Board in 
January 2005, the veteran's representative presented argument 
on the claim but made no mention of a change of address for 
the veteran.  To the extent that the veteran changed 
addresses without informing VA, it is well established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Under the circumstances, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until long after the veteran initiated his claim.  Upon 
review of the record in its entirety, it is the judgment of 
the Board that during the course of the appeal VA has made 
every reasonable effort to develop the claim and subsequent 
to the enactment of the VCAA has provided the veteran with 
notice that complies with the requirements of the VCAA.  The 
Board finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, obtained private treatment records 
adequately identified by the veteran, provided him a VA 
psychiatric examination and obtained medical opinions based 
on review of the record.  Although there may be additional 
relevant treatment records, the veteran has not cooperated in 
obtaining them in that he has not provided sufficiently 
detailed information or release authorization forms.  In this 
regard, the Board notes that the Court has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further 
notes that the RO scheduled the veteran for a requested 
hearing but that he withdrew that request in January 1997, 
and, in addition, in a statement received in February 2001, 
the veteran stated that he did not wish to appear at a 
hearing planned to be held at the RO before a member of the 
Board.  

Based on the foregoing, the Board concludes that to the 
extent possible the veteran has received adequate notice.  
Also, to the extent possible, relevant data has been obtained 
for determining the merits of the veteran's claim, and no 
further assistance that might substantiate the claim is 
required.  

Background and analysis

As was stated in the Introduction, the veteran had active 
naval service from August 1978 to August 1979 and active 
military service from February 1981 to April 1981.  The 
veteran contends that service connection for a psychosis is 
warranted on a presumptive basis under 38 C.F.R. § 3.309(a) 
because the condition was manifested within a year following 
his first period of service and has continued since then.  
Alternatively, he has argued that his disability was 
aggravated by both periods of service.  

Compensation may be paid for disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval or 
air service, during other than a period of war, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.301, 3.303.  For 
certain chronic diseases, including psychosis, service 
connection may be granted on a presumptive basis if 
disability is manifested to a compensable degree within a 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Service medical records for the veteran's first period of 
service show that at his service entrance examination in 
August 1978, the veteran denied drug use, and his psychiatric 
condition was evaluated as normal.  In July 1979, after the 
veteran had reported aboard the USS Hermitage (LSD-34), there 
was a request for a neuropsychiatry consultation at a clinic 
in Little Creek, Virginia.  The request was that the veteran 
be evaluated for suitability for retention on active duty.  
It was noted that the veteran had recently reported aboard 
the Hermitage after confinement stemming from a ten-day 
unauthorized absence charge.  The day he reported aboard he 
was returned to confinement on a charge of disobeying an 
order and breaking into someone else's locker.  The veteran 
was described as resentful of taking orders 


from younger petty officers and was resentful of being 
assigned to the deck department.  The veteran was described 
as arrogant but said he wanted to remain on active duty.  The 
evaluation was requested in view of the veteran's past and 
present inability to adjust.  The veteran's DD Form 214N 
shows that having lost 105 days of service, he was credited 
with less than eight months of active service at the time of 
his discharge from the Navy on August 10, 1979.  

VA outpatient records from the VA Medical Center (VAMC) in 
New York dated in October 1979 show that at that time the 
veteran felt that people could insert thoughts, but he was 
not definite about this.  There was looseness of 
associations, but the veteran was not delusional.  There were 
no hallucinations, and he was not suicidal.  He said he got 
depressed because he smoked too much pot and was in a bad 
state financially.  He said he would get uptight and take 
Valium, which made him feel better.  The impression of the 
examiner was personality disorder, schizoid or borderline.  
On the same day, the veteran was seen in a VA psychiatry 
clinic.  There he said he just got nervous and would shake.  
He said he drank occasionally, and denied any street drugs.  
He denied hallucinations or delusions.  He requested Valium.  
The impression was anxiety reaction.  

A VA Form 10-10m, Medical Certificate and History, shows that 
on August 6, 1980, the veteran referred to recurrent episodes 
of disorientation, aggressiveness, hallucinations, and 
delusions since an undermined time, probably since 18 months 
ago.  The physician described the veteran as alert, 
cooperative, not anxious, but with poor past memory.  The 
pertinent assessment was rule out schizophrenia, and the plan 
was to have a psychiatric evaluation.  A VA Form 10-10m shows 
that on the following day, August 7, 1980, the veteran gave a 
history of having been brought to his parents' home in Puerto 
Rico from New York where he had manifested strange and 
bizarre behavior.  At the examination, he complained of 
anxiety, restlessness, insomnia, and episodes of violence and 
aggressiveness.  He said that people were against him and 
were planning to hurt him while he was in New York.  On 
examination, the veteran was oriented in all spheres.  He was 
coherent, logical, suspicious, and hostile, with blunted 
affect.  He was said not to be hallucinating at present.  
There were ideas of reference and persecutory delusions.  


The physician said the veteran had poor judgment and no 
insight.  The assessment was that the veteran was 
experiencing a psychotic crisis.  The physician said this was 
the veteran's first episode and he should be hospitalized for 
further evaluation and treatment.  The diagnosis was rule out 
schizophrenia.  The plan was for hospitalization in a 
contract hospital, and the physician estimated 30 days would 
be required in a private hospital.  Stelizine was prescribed.  
The veteran refused hospitalization.  

When the veteran was seen in a VA mental hygiene clinic on 
August 15, 1980, the physician reviewed the available records 
describing the veteran's symptoms.  On examination, the 
physician described the veteran as rather evasive, 
unproductive and suspicious, with vague ideas of reference.  
There was paranoid-like coloration in the content of the 
veteran's thought but no systematized delusions; there was no 
aggressiveness to himself or others.  The veteran admitted to 
visual and auditory hallucinations.  His affect was blunted, 
and his mood denoted anger.  His memory was poor for past and 
remote events, and he was disoriented as to date and time.  
His judgment was poor, and he had no insight into his 
illness.  The physician's impression was schizophrenia, 
chronic, untreated, with paranoid features.  Thioridazine was 
prescribed.  

The veteran saw the same VA physician in mid-September 1980 
and reported he was having nightmares about rodents and dogs 
that were about to eat him.  He also reported that he could 
not build up sexual fantasies.  On examination, the physician 
reported that the veteran spoke with a passive demanding 
attitude.  He was in tears, and was friendly with vague ideas 
of reference and paranoid ideation disclosed throughout the 
interview.  The veteran was disoriented as to date and time, 
and his judgment and insight were poor.  The impression was 
schizophrenia, chronic, untreated with paranoid features.  
Thioridazine was continued.  

A VA Form 10-10m shows the veteran was seen in late September 
1980.  It was noted that he had been followed at the mental 
hygiene clinic and had been placed on Thioridazine.  The 
veteran said that he suffered blackouts and nightmares.  He 
said he woke up screaming with fears of Vietnam dead 
soldiers, even though he had 


never been in Vietnam.  He said he was hearing voices and 
seeing visions.  He said that voices talked to him and 
commanded him to do things.  He reported that he used heroin 
while in the Army.  On examination, the veteran was 
cooperative and verbalized spontaneously.  He was coherent 
and relevant, with blunt affect and some illogical thoughts 
concerning hallucinatory experiences.  Although he admitted 
to having used heroin in service, he said he had no treatment 
and denied using it at present.  The physician said the 
veteran was well oriented but had poor judgment and poor 
insight.  The assessment was schizophrenic reaction.  The 
plan was to hospitalize the veteran to prevent further 
decompensation and to refer him for drug treatment.  The 
diagnoses were schizophrenic reaction and rule out drug 
dependence (heroin).  On the same date in September 1980, 
there was a VA progress note entry titled orientation about 
drug dependence treatment program.  It was noted that the 
veteran had reported that he had used heroin in the Navy but 
at present was not using.  He expressed his intention to be 
in the program after he was discharged from the hospital.  
The therapist said that the veteran looked tranquil but made 
many movements with his hands and face.  

A VA mental hygiene clinic progress note dated in November 
1980 shows that the veteran was seen in the walk-in clinic.  
He reported that he had been hospitalized at "HRPH" until a 
week ago when he was discharged because he returned late from 
a pass.  He came to the VA clinic asking for medication until 
the next Wednesday when he planned to request to be re-
hospitalized.  On examination, the veteran was oriented and 
relevant, with no homicidal or suicidal ideas.  He was not 
actively hallucinating or delusional during the interview.  
The physician prescribed Navane and Cogentin for four days.  
The physician noted that no discharge summary was available 
at the interview.  

In a memorandum received at the San Juan RO in May 1981, a VA 
physician, who was provided with the veteran's claims folder 
containing the records outlined above, stated that review of 
records showed psychosis was first evident and reported on 
August 6, 1980.  



At his Army enlistment examination in January 1981, the 
veteran answered no to the question as to whether he had ever 
had or now had nervous trouble of any sort.  He denied drug 
abuse and marijuana and denied alcohol abuse.  On 
examination, the physician described psychiatric clinical 
evaluation as normal.  On a DA Form 3349, Medical Condition- 
Physical Profile Record, dated in late March 1981, an Army 
psychiatrist stated that he had examined the veteran and 
reviewed his health record.  The psychiatrist stated that the 
veteran had behavioral and attitudinal problems that rendered 
him incapable of successfully coping with the emotional 
stress of military service.  The psychiatrist recommended 
that the command pursue appropriate administrative action 
necessary to expedite elimination of the veteran from 
military service.  The veteran's DD 214 shows that he was 
discharged from the Army in April 1981 after less than two 
months of active service.  

The veteran was hospitalized at a VAMC in March 1995 for 
substance abuse treatment; he was discharged after eight days 
for failure to comply with rules and treatment.  The 
discharge diagnoses for Axis I were:  cocaine dependence, 
alcohol dependence, history of opioid dependence, and bipolar 
disorder by history.  The discharge diagnosis for Axis II was 
personality disorder not otherwise specified.  

At a VA examination for mental disorders in November 1996, 
the psychologist stated that although veteran gave a history 
numerous hospitalizations since service for psychiatric 
reasons, the only records available to him that were dated 
subsequent to the veteran's second period of service were 
records from the veteran's March 1995 VA hospitalization when 
the veteran was admitted to the alcohol and drug 
rehabilitation unit.  The VA psychologist reviewed records 
from the March 1995 VA hospitalization.  He noted that the 
records indicated that the veteran had a remote history of 
abuse of heroin, LSD and marijuana and that the veteran's 
first detoxification and rehabilitation occurred in New York 
in 1973.  The psychologist also noted that the 1995 records 
indicated that the veteran had used cocaine for the past ten 
years, to the extent that he could in terms of money, and 
reported that he would drink usually when he was high with 
other types of drugs.  The veteran's service medical records 
and the records of VA treatment between the veteran's two 


periods of service were available to the psychologist.  He 
stated that he had no medical records concerning the 
veteran's other claimed prior hospitalizations or current 
outpatient treatment.  

At the November 1996 examination, the veteran reported that 
he slept poorly, that his appetite was lessening, and his sex 
drive was weaker.  He reported that he sometimes heard voices 
in his mind and said his mood was usually manic.  The 
psychologist stated that at the examination the veteran 
showed absolutely no signs of mania.  The psychologist went 
on the say that the veteran was alert, oriented in all three 
spheres, was in good contact with routine aspects of reality, 
and showed no believable overt signs of psychosis.  The 
psychologist stated that based on review of the available 
medical records and the current clinical examination, it was 
his opinion, within a reasonable degree of scientific 
professional certainty, that the Axis I diagnoses were:  
polysubstance abuse and addiction, chronic, severe, in 
questionable remission; rule out malingering; alleged bipolar 
disorder by history; and history of at least one psychotic 
episode.  The Axis II diagnosis was mixed personality 
disorder, chronic, very severe with borderline and antisocial 
aspects most prominent.  

The psychologist who conducted the November 1996 examination 
said it was his opinion that the behavior the veteran was 
exhibiting on active duty with the Navy was related to the 
chronic and severe abuse of multiple drugs as well as the 
effects of a mixed personality disorder that continued to be 
apparent.  The psychologist said that the veteran's report of 
psychotic symptoms at the time he was examined in Puerto Rico 
in 1980 was questionable.  The psychologist said it either 
was a brief psychotic reaction associated with stress and 
financial neediness, or possibly drug related if not an 
active overt manipulation for secondary gain.  The 
psychologist said he could not find sufficient psychiatric 
evidence to justify any type of service-connected psychiatric 
condition, aside from the fact that the veteran showed 
evidence of a personality disorder before, during and after 
service and a chronic history of drug abuse and addiction 
before, during, and after service.  The psychologist also 
stated that he questioned whether the veteran in fact had a 
genuine bipolar disorder at the present time, rather than 
periodic episodes of disorientation, 


aggressivity, and confusion associated with a very severe 
borderline personality disorder.  The psychologist also 
questioned the existence of any ongoing outpatient or 
inpatient records from the past.  

The veteran was readmitted to the VAMC in March 1998 for 
another attempt at rehabilitation for alcohol dependence.  At 
the admission mental status examination the veteran admitted 
to auditory hallucinations on occasion when he was off his 
medication or when he was doing a lot of drugs or alcohol.  
He admitted to delusions at these times, and some paranoia.  
The Axis I diagnoses were:  alcohol dependence, opioid 
dependence, by history; cocaine dependence, by history; and 
bipolar affective disorder.  The Axis II diagnosis was 
personality disorder not otherwise specified, by history.  
The veteran packed his bags and left the hospital the 
following day.  

In February 1997, the RO received records from St. Francis 
Medical Center, which show the veteran was hospitalized in 
October 1996 with delusions and paranoid hallucinations.  On 
admission it was noted that this was one of several 
psychiatric admissions for the veteran.  Diagnoses included 
chronic paranoid schizophrenia, bipolar disorder, manic, and 
polysubstance abuse.  

In April 1998, at the request of the RO, the chief of the 
psychology service and the manager of mental health programs 
at the Pittsburgh VAMC reviewed the veteran's records 
including service medical records, VA records between the 
veteran's two periods of service, and reports concerning VA 
hospitalization in 1995 and 1998 and hospitalization at St. 
Francis Medical Center in October 1996.  Following review of 
the record, the diagnostic impression for Axis I was 
polysubstance dependence, chronic; the diagnostic impression 
for Axis II was personality disorder, mixed, severe with 
borderline and antisocial features.  The psychologist and 
physician stated that they concurred with the overall 
findings of the November 1996 VA examination, and they framed 
their conclusions as follows:  the veteran has significant 
polysubstance abuse that predated his first period of service 
in 1978; it was at least as likely as not that the veteran's 
psychotic episodes directly related to his abuse of drugs 
and/or alcohol; it was at least as likely as not that the 
veteran's 


psychotic episode in Puerto Rico was a function of drug and 
alcohol abuse and not the initial manifestation of 
schizophrenia; and it was at least as likely as not that the 
veteran does not have bipolar disorder, schizophrenia or a 
current psychosis or psychotic thought disorder.  They said, 
"[r]ather he does have psychotic episodes triggered by 
polysubstance abuse."  They also concluded that records 
substantiated that the veteran must be considered an 
extremely unreliable informant who has a severe personality 
disturbance.  

Later VA medical records show various Axis I diagnoses 
including: polysubstance dependence, chronic; rule out 
paranoid schizophrenia; and rule out bipolar disorder at a VA 
psychiatric evaluation in early June 1998.  The principal 
diagnosis was schizophrenic disorder, depressed with 
psychotic features on discharge from St. Francis Medical 
Center in late June 1998.  After VA psychological testing and 
evaluation in July 1998, the Axis I diagnoses were 
polysubstance dependence, active (crack, alcohol, marijuana) 
and rule out bipolar disorder.  Bipolar disorder, history of 
alcohol dependence, history of opioid dependence, and history 
of cocaine abuse were the Axis I diagnoses at discharge from 
VA hospitalization in November 1998 wherein he reportedly 
underwent in-depth psychiatric and psychological evaluation.  

In April 2000, the RO received Detroit Psychiatric Institute 
records, which show the veteran was hospitalized there from 
March 1983 to May 1983.  He was admitted involuntarily 
through the Crisis Center of Detroit Receiving Hospital 
because of very bizarre behavior, claiming he had been raped 
by four men who had been let into his apartment by his 
girlfriend.  The final psychiatric diagnosis was 
schizophrenia, paranoid type.  The records from the Detroit 
Psychiatric Institute include a social service history in 
which it was noted that the veteran, by his own admission, 
had had psychiatric problems since he was 14 years old.  The 
veteran said that about the time he was 14 years old he was 
involved in "street life" and abuse of multiple drugs and 
some prostitution.  He stated that his first hospitalization 
occurred when he was 14 years old.   He stated that he was 
high off Seconal and various other drugs and became extremely 
agitated and provocative when he attempted to purchase beer 
and was refused.  The police took him to a 


hospital in Queens, New York, where he was hospitalized for 
three weeks and then was transferred to another hospital 
where he remained for two months.  The veteran was unable to 
give much information about the treatment he received or the 
psychotropic medication.  

In the social service history, it was reported that the 
veteran said that in 1968, when he was about 15 years old, he 
became involved in heroin abuse and admitted to being 
addicted to heroin from 1968 to 1977.  He indicated that he 
continued to abuse drugs until 1977 and said he had 
intermittent psychotic episodes with hospitalization.  He 
said that his second hospitalization was for eight days when 
he was 21 years old.  He said that he was trying to "kick 
Methadone."  He said his third hospitalization was at age 
23, and he indicated he was hospitalized for two weeks 
because he was quiet, withdrawn, and isolative, and his 
family was concerned about him.  He reported that his next 
hospitalization was for two weeks when he was 26 years old, 
and was for essentially the same symptoms.  He reported that 
his most recent hospitalization was when he was 29 years old.  
The veteran indicated that he did not feel he needed the last 
three hospitalizations and that his family had arranged them 
because he was "not talking."  

In the social service history, in addition to noting the 
veteran's history of heroin addiction from the time he was 15 
years old in 1968 and until 1977, the veteran reported that 
he had a one-year abstinence from drugs in 1976, when he was 
incarcerated on drug-related charges.  He also reported he 
was in a Methadone treatment program in 1972.  He indicated 
that since 1977 he had not abused drugs although he said he 
smoked marijuana approximately twice a week.  He also 
admitted that he drank occasionally.  His girlfriend 
substantiated these statements.  The veteran reported that he 
came to Detroit in late 1981 and had been living with his 
girlfriend for about two years.  

In May 2002, the VA psychologist who prepared the April 1998 
VA medical review of the record furnished a report in which 
she included review of additional records, not previously 
considered, those being VA treatment records dated subsequent 
to April 1998 and the 1983 records from the Detroit 
Psychiatric Institute, which were 


received by the RO in April 2000.  In the May 2002 report, 
the psychologist provided a detailed summary of the medical 
records in the file, including the service medical records, 
VA records dated in the interim between the veteran's two 
periods of service, and all post-service medical records in 
the file, with the exception of June 1998 records from St. 
Francis Medical Center, hard copies of which were not added 
to the claims file until 2003.  Post-service medical records 
considered by the psychologist did include all VA treatment 
records, including those dated through August 1999.  Those 
show that as of August 1999 the veteran was being followed in 
individual therapy and was continued on lithium and lithium 
carbonate.  The impression in a note dated in July 1999 was 
bipolar disorder-mixed, mixed substance abuse in remission.  

In the May 2002 report, the VA psychologist stated that what 
was clear from review of the medical evidence from the 
Detroit Psychiatric Institute, re-review of previous records 
and review of subsequent records was that the veteran was an 
extremely unreliable historian, had psychotic episodes and 
had chronic sustained polysubstance dependence that was in 
evidence when last seen at the VAMC in 1999.  She noted in 
particular, that in July 1998 VA psychological test results 
were consistent with the diagnosis of polysubstance 
dependence and mixed personality disorder with antisocial, 
borderline and narcissistic traits and there was an absence 
of significant Axis I psychiatric symptomatology.  She noted 
that outpatient notes were consistent with multiple 
historical diagnoses based on the veteran's self-report.  
Considering this, she observed that the most consistent and 
persistent diagnoses, and most consistent in terms of the 
veteran's history, symptoms and evaluations in service and 
after service, in a record full of inconsistency, had been 
those of polysubstance dependence, substance-induced 
psychotic episodes and mixed personality disorder.  The 
psychologist said that it was thus her opinion that the 
veteran does not have an acquired psychiatric disorder.  She 
said there was no incident in service in either the Navy or 
Army that was responsible for or exacerbated any acquired 
psychiatric disorder.  She said that the veteran's problems 
had been, and continued to be, a function of polysubstance 
dependence and personality disturbance.  The diagnostic 
impressions for Axis I were polysubstance 


dependence, chronic, severe, and polysubstance-induced 
psychotic episodes.  The Axis II diagnostic impression was 
personality disorder, mixed, severe, with antisocial, 
borderline, and narcissistic features.  

In her summary, the VA psychologist who reviewed the record 
stated that the veteran had a long, active history of 
polysubstance dependence dating back to early adolescence as 
well as periodic drug-induced psychotic episodes dating back 
to the same time period.  She concluded that the veteran does 
not have an acquired psychiatric disorder.  She noted that 
the records from the Detroit Psychiatric Institute did not 
provide substantiation of the veteran's claim of suffering 
from an acquired psychiatric disorder, but did provide 
additional support for his unreliability as an informant and 
support for his problems predating service and being a direct 
consequence of long-term chronic polysubstance dependence and 
personality disturbance dating back to early adolescence.  

Review of the veteran's entire medical history leads to the 
conclusion that he does not have an acquired psychiatric 
disorder for which service connection may be granted.  

The Board acknowledges the veteran was diagnosed as having 
schizophrenia within a year after discharge from his first 
period of active service and that later medical records, 
including reports dated in the late 1990s, show diagnoses of 
schizophrenia and bipolar disorder.  The Board, however, 
places great weight on the results of the November 1996 VA 
examination and the opinions of the VA mental health care 
professionals who reviewed the record in April 1998 and May 
2002.  

At the November 1996 examination, the psychologist diagnosed 
"alleged bipolar disorder by history" and questioned 
whether the veteran had a genuine bipolar disorder.  It was 
his opinion that the veteran's periodic episodes of 
disorientation, aggressivity and confusion were associated 
with his very severe borderline personality disorder.  
Likewise, the VA psychologist and physician who reviewed the 
record in April 1998 reported their diagnostic impressions as 
polysubstance dependence and mixed personality disorder and 
stated that the veteran had 


psychotic episodes triggered by polysubstance abuse.  
Although the conclusions that they expressed in terms of 
medical probability might be interpreted to indicate that 
their opinion is that there could be an equal likelihood that 
the veteran currently has bipolar disorder, schizophrenia or 
other psychosis and that the veteran's psychotic episode in 
Puerto Rico in August 1980 was the initial manifestation of 
schizophrenia, it is the opinion of the Board that such was 
not intended, based on their stated diagnostic impressions 
and the conclusion that the veteran has psychotic episodes 
triggered by polysubstance abuse.  

Finally, the Board is persuaded by the conclusions contained 
within the May 2002 VA psychologist's opinion.  Based on a 
comprehensive review of the record in its entirety, her 
diagnostic impression for the veteran is that he has 
polysubstance dependence and polysubstance-induced psychotic 
episodes along with a mixed personality disorder with 
antisocial, borderline and narcissistic features.  She took 
into account the treatment records that included diagnoses of 
psychoses, which she observed were predominately based on 
unreliable histories provided by the veteran, and explained 
fully the basis for her conclusion that the veteran does not 
have such disease.  She traced the veteran's long history of 
polysubstance dependence dating back to early adolescence as 
well as periodic drug-induced psychotic episodes and 
supported her reasons for concluding that the veteran does 
not have a psychiatric disorder for which service connection 
may be granted.  

As noted above, the persuasive evidence attributes the 
veteran's current psychiatric disability to polysubstance 
abuse and his personality disorder.  Personality disorders 
are deemed to be congenital or developmental abnormalities; 
they are not considered diseases, and hence any disability 
resulting therefrom cannot be service connected.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Further, for claims 
filed after October 21, 1990, service connection may not be 
granted when a disability is the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.301.  As the veteran filed his current claim in 1995, 
there is no basis for service connection for any psychiatric 
disability arising from his polysubstance abuse.  

In short, based on the medical evidence of record, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claim that he currently has an acquired 
psychiatric disability for which service connection may be 
granted.  Under the circumstances, the claim must be denied.  


ORDER


Service connection for acquired psychiatric disability is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


